NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        OCT 15 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50016

                Plaintiff-Appellee,             D.C. No.
                                                2:17-cr-00410-PSG-1
 v.

KANAGASABAI KANAKESWARAN,                       MEMORANDUM*
M.D.,

                Defendant-Appellant.

                  Appeal from the United States District Court
                       for the Central District of California
                Philip S. Gutierrez, Chief District Judge, Presiding

                            Submitted October 6, 2020**
                               Pasadena, California

Before: M. SMITH and LEE, Circuit Judges, and CARDONE,*** District Judge.

      Dr. Kanagasabai Kanakeswaran appeals his conviction on one count of

conspiracy to pay and receive illegal remunerations for health care referrals, in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
violation of 18 U.S.C. § 371, and four counts of receiving illegal remunerations for

health care referrals to Star Home Health Resources (Star), in violation of 42

U.S.C. § 1320a-7b(b)(1)(A). Kanakeswaran challenges the sufficiency of the

evidence against him on all counts, several of the district court’s evidentiary

rulings, and the district court’s entry of a judgment of forfeiture in the amount of

$509,662. We affirm.

       Because the parties are familiar with the facts, we do not recount them here,

except as necessary to provide context to our ruling.

      Claims of insufficient evidence are reviewed de novo. See United States v.

Sandoval-Gonzalez, 642 F.3d 717, 727 (9th Cir. 2011). Here, Chris Legaspi

testified that he personally delivered at least one kickback payment to

Kanakeswaran. The Government presented voluminous circumstantial evidence

that traced payments from Star’s internal records, through an intermediary, to

Kanakeswaran’s bank account. The Government also presented circumstantial

evidence sufficient to establish the elements of a conspiracy to receive kickbacks

for referrals through testimony from various participants in the scheme.

Consequently, there was sufficient evidence to convict Kanakeswaran on all

counts. See Jackson v. Virginia, 443 U.S. 307, 319 (1979).

      A trial court’s decision to admit evidence is reviewed for abuse of discretion.

See United States v. Alvirez, 831 F.3d 1115, 1120 (9th Cir. 2016). With respect to


                                          2
the Senatin spreadsheet, Kanakeswaran’s argument that the document was

inadmissible hearsay fails because it qualifies as a record of a regularly conducted

activity. Fed. R. Evid. 803(6).

      When the trial court admits hearsay statements as co-conspirator statements,

its underlying factual determination that the statements were made in furtherance

of the conspiracy is reviewed for clear error. United States v. Shryock, 342 F.3d
948, 981 (9th Cir. 2013). However, if a defendant does not object to the testimony

at trial, its admission is reviewed under the plain error standard. United States v.

Gomez-Norena, 908 F.2d 497, 500 (9th Cir. 1990). Kanakeswaran objected to the

testimony of Errol Lat, who recounted that Elaine spoke about Kanakeswaran’s

desire for higher kickback payments.

      Elaine’s statement introduced through Errol’s testimony was both during and

in furtherance of the conspiracy. See United States v. Williams, 989 F.2d 1061,

1068 (9th Cir. 1993). The district court therefore did not abuse its discretion by

admitting Errol’s testimony containing Elaine’s hearsay statement. See United

States v. Tamman, 782 F.3d 543, 553 (9th Cir. 2015).

      Kanakeswaran did not object to Elaine’s hearsay statements introduced

through the testimony of Legaspi, Tsarina Morales, and Vincent Senatin. Plain

error review therefore applies. All of these hearsay statements were during and in

furtherance of the conspiracy: Legaspi’s testimony that Elaine told him


                                          3
Kanakeswaran needed to make more referrals because Star was paying him,

Morales’s testimony that Elaine complained about doctors wanting higher

kickback rates, and Senatin’s testimony that Elaine and Errol told him Star was

paying Kanakeswaran kickbacks advanced the common objective of continuing to

defraud Medicare. The district court therefore did not commit plain error in

admitting these statements. United States v. Marcus, 560 U.S. 258, 262 (2010).

      Next, Kanakeswaran challenges the admission of bank teller receipts from

Star’s bank account based on lack of authentication and hearsay. The receipts

were seized during the execution of a search warrant, and a law enforcement agent

who seized them testified at trial regarding that seizure. The receipts were found in

Star’s office, stapled together in separate groups, and listed the last four digits of

Star’s bank account at Chase bank. They have the appearance and standard

features of regular teller receipts. The amounts in the bank teller receipts matched

the records obtained directly from the bank. Given these features, the receipts

were properly authenticated. Fed. R. Evid. 901(a), (b)(4); United States v. Tank,

200 F.3d 627, 630 (9th Cir. 2000). Furthermore, the receipts do not contain

inadmissible hearsay because, like the Senatin spreadsheet, they are records of a

regularly conducted activity.

      Kanakeswaran also challenges the district court’s decision to admit evidence

showing Medicare’s total payments to Star on the basis of relevance and undue


                                           4
prejudice. With respect to relevance, “[t]rial judges have ‘wide discretion’ in

determining whether evidence is relevant.” United States v. Alvarez, 358 F.3d
1194, 1205 (9th Cir. 2004) (quoting United States v. Long, 706 F.2d 1044, 1054

(9th Cir. 1983)). The overall Medicare payment evidence was relevant because it

helped contextualize Kanakeswaran’s role in the conspiracy. Furthermore,

exclusion of otherwise relevant evidence under Rule 403 is “an extraordinary

remedy to be used sparingly.” United States v. Mende, 43 F.3d 1298, 1302 (9th

Cir. 1995) (quotation omitted). The alleged prejudice to Kanakeswaran does not

warrant this extraordinary remedy.

      Calculation of the amount of forfeitable money paid to defendant is a factual

finding reviewed for clear error. See United States v. Alcaraz-Garcia, 79 F.3d 769,

772 (9th Cir. 1996). “A factual finding is clearly erroneous only if it is illogical,

implausible, or without support in inferences that may be drawn from the record.”

United States v. Hinkson, 585 F.3d 1247, 1262–63. Because forfeiture is

essentially a sentencing enhancement, the Government bears the burden of proving

the amount subject to forfeiture by a preponderance of the evidence. Boyd v.

United States, 209 F. Supp. 3d 160, 166 (D.D.C. 2016); accord United States v.

Johnson, 540 F. App’x 573, 575–76 (9th Cir. Sept. 10, 2013); United States v.

Davis, 706 F.3d 1081, 1083 (9th Cir. 2013).

      It was not an abuse of discretion for the district court to find that the


                                           5
Government proved by a preponderance of the evidence that the spreadsheet

represented payments Kanakeswaran actually received. Senatin testified that the

amounts on the spreadsheet were what Elaine told Senatin would be paid to

Kanakeswaran. And circumstantial evidence such as the bank receipts and

Kanakeswaran’s cash deposits corroborated various amounts listed on the

spreadsheet. The Government met the preponderance of the evidence standard

with respect to the forfeiture amount.

       For the foregoing reasons, we affirm the judgment of conviction and

forfeiture order of the district court.




                                          6